Citation Nr: 1738106	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  16-63 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army on active duty from February 1959 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran submitted pertinent medical evidence since the last adjudication of the appeal in a January 2017 supplemental statement of the case (SSOC).  The Veteran has not explicitly requested that this evidence be considered by the agency of original jurisdiction (AOJ); thus, the Board will consider it in the first instance.      38 U.S.C.A. § 7105(e) (West 2014).  The Board also notes that it is granting the benefits sought on appeal and, therefore, the Veteran is not prejudiced by this action.

The appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral sensorineural hearing loss and tinnitus.

2.  The Veteran's active service included assignments as light weapons infantryman and infantryman.  As both military occupational specialties have a high probability of hazardous noise exposure, military noise exposure is conceded.

3.  The Veteran's bilateral sensorineural hearing loss is related to his military noise exposure.

4.  The Veteran's tinnitus is secondary to his bilateral sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.       §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  For the reasons that follow, the Board finds that service connection is warranted for both disabilities.  

A December 2014 VA examination report shows that the Veteran has current diagnoses of bilateral sensorineural hearing loss and tinnitus.  The auditory findings obtained from objective testing during the examinations satisfy the requirements of 38 C.F.R. § 3.385; the Veteran's bilateral hearing loss is considered a disability for VA purposes.

A February 1959 entrance examination shows normal hearing bilaterally.  A January 1961 separation examination shows an increase in hearing impairment, although still within normal limits.  The other service treatment records do not show any complaints of or treatment for a hearing problem during active service.

The Veteran asserts that his hearing has been a problem since active service.  He reported that he served as an infantryman and was exposed to noise from gunfire, projectile weapons, and large engines on vehicles.  See July 2014 VA Form 21-4138, Statement in Support of Claim.  His military personnel records show assignments as a light weapons infantryman and an infantryman.  Both military occupational specialties have a high probability of hazardous noise exposure.  Accordingly, military noise exposure is conceded for the purposes of establishing an in-service incurrence.  38 C.F.R. § 3.102; see VA Adjudication Procedure Manual M21-1, III.iv.4.B.4.e.

In December 2014, the Veteran underwent a VA audiological examination; an addendum opinion was authored by the same examiner in February 2015.  The Veteran reported first noticing problems with hearing loss and tinnitus approximately 10 years ago.  As noted above, the auditory findings from objective testing during the examination showed bilateral sensorineural hearing loss, and a diagnosis of tinnitus was also provided.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or the result of an event in military service.  The examiner reasoned that the Veteran's hearing thresholds at the time of entrance and exit from service were within normal limits and according to medical literature noise-induced hearing loss would not progress once the noise stopped.  The examiner also opined that the tinnitus was more likely than not associated with the bilateral hearing loss as their onsets coincided.  The tinnitus was less likely than not related to active service because of a lack of complaints or treatment during service, several decades after discharge from service with no audiological treatment, and based on the Veteran's statements regarding onset.  

The Veteran submitted private medical records from an Ear, Nose, and Throat specialist.  Specifically, records dated June 2014, September 2015, and March 2017 contained etiological opinions.  In short, the opinions related that the Veteran's bilateral hearing loss is related to his military noise exposure.  The rationale was twofold.  First, it was noted that the hearing loss had its onset during service and continued and progressively worsened since that time.  Second, it was noted that recent medical research shows that exposure to loud noises can cause temporary hearing loss that seems to disappear but there is actually residual, long-term damage to hearing.  With regard to tinnitus, when read as a whole, the private records indicated that the tinnitus was secondary to the hearing loss.

Based on consideration of all of the evidence of record, the Board finds that there is a nexus between the Veteran's bilateral hearing loss and his military noise exposure.  In reaching this conclusion, the Board need not make a determination as to the credibility of the Veteran's assertion that his bilateral hearing loss had its onset during service.  The contrasting medical opinions differ essentially in their interpretation of medical literature.  The VA examiner acknowledged in-service noise exposure but found no relation to the current hearing loss because hearing loss was not present upon separation from service and medical literature showed that noise-induced hearing loss would not progress over time once the noise stopped.  The private medical examiners, however, reached the opposite conclusion based on more recent medical research that showed progression of noise-induced hearing loss does occur.  The Board finds no reason to favor one medical opinion over the other.  The evidence of a nexus is in equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current bilateral hearing loss is related to his military noise exposure.  38 C.F.R. § 3.102.

The Veteran has a current diagnosis of bilateral hearing loss and it is related to his military noise exposure.  Accordingly, service connection for bilateral sensorineural hearing loss is warranted.  As medical professionals have found that the Veteran's tinnitus is secondary to his bilateral sensorineural hearing loss, service connection for tinnitus is warranted, as well.  See 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


